

EXCLUSIVE OPTION AGREEMENT


BETWEEN


WUHAN KANGFU CONSULTING AND MANAGEMENT CORPORATION


AND


GUO JIAFU


WU FENG


MU XIANGJU


CHONGQING JIAFU HEALTH INDUSTRY CO., LTD.


JANUARY 2011
CHONGQING, CHINA

 
 

--------------------------------------------------------------------------------

 

Exclusive Option Agreement


This Exclusive Option Agreement (the “Agreement”) is entered into as of January
18, 2011, by and between the following Parties in Chongqing.
 
Party A:              Wuhan Kangfu Consulting and Management Corporation


Party B:
1.
Guo Jiafu

A citizen of PRC, Identity Card Number: 510225196905170334
2.
Wu Feng

A citizen of PRC, Identity Card Number: 420107195708231033
3．Mu Xiangju
A citizen of PRC, Identity Card Number: 110102194711011120


Party C:       Chongqing Jiafu Health Industry Co., Ltd.
Legal Representative: Guo Jiafu
Registered Address: No.8 of 1/F, Block C, Ronghua Guangcai Mansion, Binjiang
West, Jijiang Sub-district Office, Jiangjin District of Chongqing City.


In this Agreement, Party A, Party B, Party C are called collectively as the
“Parties” and each of them is called as the “Party”.


WHEREAS:


1.     Party A is a wholly foreign-owned enterprise incorporated under the laws
of the People’s Republic of China (the “PRC”);


2.     Party C is a limited liability company incorporated under the laws of the
PRC;


3.     As of the date of this Agreement, Party B are shareholders of Chongqing
Jiafu Health Industry Co., Ltd. (hereinafter referred to as “Opco”) and
collectively hold all of the share equity of Opco.
 
NOW, THEREFORE, the Parties through mutual consultation hereby enter into this
Agreement according to the following terms and conditions:

 
1

--------------------------------------------------------------------------------

 
 
1.
 THE GRANT AND EXERCISE OF PURCHASE OPTION

 
 
1.1
Grant: Party B hereby grant Party A an irrevocable exclusive purchase option to
purchase all or part of the share equity of Opco, currently owned by any of
Party B; Opco further hereby grant Party A an irrevocable exclusive purchase
option to purchase all or part of the assets and business of Opco, in each case
in accordance with Article 1.3 of this Agreement (the “Option”). The aforesaid
purchase options are irrevocable and shall be exercised only by Party A (or the
qualified persons appointed by Party A). The term “person” used herein shall
include any entity, corporation, partnership, joint venture and non-corporate
organizations.



 
1.2
Exercise Procedures:



1.2.1  Party A shall notify Party B in writing prior to exercising its option
(the “Option Notice” hereinafter).


1.2.2  The next day upon receipt of the Option Notice, Party B and Opco,
together with party A (or the qualified person appointed by Party A), shall
promptly compile a whole set of documents (the “Transfer Documents”) to be
submitted to the government bodies for approving the share equity or assets and
business transfer in connection with the Option exercise so that the share
equity or assets and business can be transferred, in whole or in part.


1.2.3  Upon the completion of the compilation of all the Transfer Documents and
the Transfer Documents being confirmed by Party A, Party B and Opco shall
promptly and unconditionally obtain, together with Party A (or the qualified
person appointed by Party A), all approvals, permissions, registrations,
documents and other necessary approvals to effectuate the transfer of the share
equity and remaining assets and business of Opco in connection with the Option
exercise.


 
1.3
Exercise Condition: Party A may immediately exercise the option of acquiring the
share equity or remaining assets and business of Opco whenever Party A considers
it is necessary to acquire Opco and it is doable in accordance with PRC laws and
regulations.



2.
 PRICE OF ACQUISITION



 
2.1
The total Transfer Price shall be the minimum price permitted under the PRC Law
then applicable. All Transfer Price received by Party B shall be refunded to
Party A or Opco at no consideration. Refund of the Transfer Price shall be made
by Party B by an appropriate manner decided by Party A. Transfer Price means all
the considerations which Party A or its designated entity or individual is
obliged to pay to Party B or the Opco for the Option in each exercise.


 
2

--------------------------------------------------------------------------------

 

 
2.2
Party A has the discretion to decide the time and arrangement of the
acquisition, provided that the acquisition will not violate any PRC laws or
regulations then in effect.



3.
 REPRESENTATIONS AND WARRANTIES



 
3.1
Each party hereto represents to the other Parties that: (1) it has all the
necessary rights, powers and authorizations to enter into this Agreement and
perform its duties and obligations hereunder; (2) Party B warrant, represent and
guarantee that this Agreement shall be in compliance with any and all applicable
PRC laws and shall indemnify, defend and hold harmless Party A and Opco for all
fines, penalties, damages or claims sustained by Party A or Opco arising out of
Party B’s violation of this section; and (3) the execution or performance of
this Agreement shall not violate any contract or agreement to which it is a
party or by which it or its assets are bounded.



 
3.2
Party B and Opco hereto represent to Party A that, except as disclosed to Party
A: With respect to the share equity held by Party B in Opco, (1) Party B are
shareholders of Opco and have paid Opco the full amount of their respective
portions of Opco's registered capital required under the PRC laws; (2) none of
Party B, has mortgaged or pledged its share equity of Opco, nor has either of
them granted any security interest or borrow against its share equity of Opco in
any form; and (3) none of Party B has sold or will sell to any third party its
share equity in Opco.



With respect to the assets of Opco which may be transferred to Party A at Party
A’s option hereunder, except as disclosed to Party A: (1) Opco owns all such
assets and has not mortgaged or pledged or otherwise encumber such assets; and
(2) Opco has not sold or will sell to any third party such assets.


 
3.3
Opco hereto represents to Party A that: (1) it is a limited liability company
duly registered and validly existing under the PRC laws; and (2) its business
operations are in compliance with applicable laws of the PRC in all material
aspects.



4.
COVENANTS



The Parties further agree as follows:


 
4.1
Before Party A has acquired all the share equity/assets and business of Opco by
exercising the purchase option provided hereunder, Opco shall not:


 
3

--------------------------------------------------------------------------------

 


4.1.1   sell, assign, mortgage or otherwise dispose of, or create any
encumbrance on, any of its assets, operations or any legal or beneficiary
interests with respect to its revenues (unless such sale, assignment, mortgage,
disposal or encumbrance is relating to its daily operation or has been disclosed
to and agreed upon by Party A in writing);


4.1.2   enter into any transaction which may materially affect its assets,
liability, operation, shareholders’ share equity or other legal rights (unless
such transaction is relating to its daily operation or has been disclosed to and
agreed upon by Party A in writing); and


4.1.3   distribute any dividend to its shareholders in any manner.


 
4.2
Without Party A’s consent, before Party A has acquired all the share
equity/assets/business of Opco by exercising the purchase option provided
hereunder, Party B and Party C shall not:



4.2.1   sell, assign, mortgage or otherwise dispose of, or create any
encumbrance on, any of the share equity held by them in Opco.


 
4.3
Without Party A’s consent, before Party A has acquired all the share
equity/assets/business of Opco by exercising the purchase option provided
hereunder, Party B and/or Opco shall not individually or collectively:



4.3.1   supplement, alter or amend the articles of association of Opco in any
manner to the extent that such supplement, alteration or amendment may have a
material effect on Opco's assets, liability, operation, shareholders’ share
equity or other legal rights;


4.3.2   cause Opco to enter into any transaction to the extent such transaction
may have a material effect on Opco's assets, liability, operation, shareholders’
share equity or other legal rights (unless such transaction is relating to
Opco's daily operation or has been disclosed to and agreed upon by Party A in
writing); and


 
4.4
Party B shall entrust Party A to manage Opco in accordance with Entrusted
Management Agreement, signed by and between Party B, Opco and Party A on January
18, 2011, in Chongqing.



 
4.5
Non Competition:



When Party A exercises the Option, each of Party B and Opco irrevocably and
unconditionally agree and undertake to Party A that it will not without the
prior written consent of Party A:

 
4

--------------------------------------------------------------------------------

 


a. be directly or indirectly engaged or concerned (whether as an employee,
agent, independent contractor, consultant, advisor or otherwise) in the conduct
of any business competing with Party A’s Business (the “Business”);


b. carry on for his/its own account either alone or in partnership or be
concerned as a director or shareholder in any company engaged in any business
competing with the Business;


c. assist any person, firm or company with technical advice or assistance in
relation to any business competing with the Business;


d. solicit or entice away or attempt to solicit or entice away the custom of any
person, firm, company or organization who shall at any time have been a
customer, client, distributor or agent of Party A or in the habit of dealing
with Party A;


e. solicit or entice away or attempt to solicit or entice away from Party A any
person who is an officer, manager or employee of Party A whether or not such
person would commit a breach of his contract of employment by reason of leaving
Party A;


f. in relation to any trade, business or company, use any name in such a way as
to be capable of or likely to be confused with the name of Party A and shall use
all reasonable endeavors to procure that no such name shall be used by any other
person, firm or company;


g. otherwise be interested, directly or indirectly, in any business competing
with the Business.


5.
 ASSIGNMENT OF AGREEMENT



 
5.1
Party B and Opco shall not transfer their rights and obligations under this
Agreement to any third party without the prior written consent of Party A.



 
5.2
Each of Party B and Opco hereby agrees that Party A shall have the right to
transfer all of its rights and obligation under this Agreement to any third
party whenever it desires. Any such transfer shall only be subject to a written
notice sent to Party B and Opco by Party A, and no any further consent from
Party B and Opco will be required.


 
5

--------------------------------------------------------------------------------

 


6.
CONFIDENTIALITY



The Parties acknowledge and confirm that any oral or written materials exchanged
by the Parties in connection with this Agreement are confidential. The Parties
shall maintain the secrecy and confidentiality of all such materials. Without
the written approval by the other Parties, any Party shall not disclose to any
third party any relevant materials, but the following circumstances shall be
excluded:


 
6.1
The materials is known or will be known by the public (except for any materials
disclosed to the public by the Party who receives such materials);



 
6.2
The materials are required to be disclosed under the applicable laws or the
rules or provisions of stock exchange; or



 
6.3
The materials disclosed by each Party to its legal or financial consultant
relate to the transaction contemplated under this Agreement, and such legal or
financial consultant shall comply with the confidentiality set forth in this
Section. The disclosure of the confidential materials by an employee of any
Party shall be deemed disclosure of such materials by such Party, and such Party
shall be liable for breaching the contract. This Article 6 shall survive even if
this Agreement is invalid, amended, revoked, terminated or unenforceable by any
reason.



7.
BREACH OF CONTRACT



Any violation of any provision hereof, any incomplete or mistaken performance of
any obligation provided hereunder, any misrepresentation made hereunder, any
material nondisclosure or omission of any material fact, or any failure to
perform any covenants provided hereunder by any Party shall constitute a breach
of this Agreement. The breaching Party shall be liable for any such breach
pursuant to the applicable laws.


8.
APPLICABLE LAW AND DISPUTE RESOLUTION



 
8.1
Applicable Law

The execution, validity, interpretation and performance of this Agreement and
the disputes resolution under this Agreement shall be governed by the laws of
PRC.


 
8.2
Dispute Resolution

The Parties shall strive to settle any dispute arising from the interpretation
or performance of this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days after
such dispute is raised, each party can submit such matter to China International
Economic and Trade Arbitration Commission (the “CIETAC”) in Beijing in
accordance with its rules. The arbitration shall take place in Beijing. The
arbitration award shall be final, conclusive and binding upon both Parties.

 
6

--------------------------------------------------------------------------------

 


9.
EFFECTIVENESS AND TERMINATION



 
9.1
This Agreement shall be effective upon the execution hereof by all Parties
hereto and shall remain effective thereafter.



 
9.2
This Agreement may not be terminated except that Party A may, by giving thirty
days prior notice to the other Parties hereto, terminate this Agreement.



10.
MISCELLANEOUS



 
10.1
Amendment, Modification and Supplement

Any amendment and supplement to this Agreement shall be made by the Parties in
writing. The amendment and supplement duly executed by each Party shall be
deemed an integral part of this Agreement and shall have the same legal effect
as this Agreement.


 
10.2
Entire Agreement

The Parties acknowledge that this Agreement constitutes the entire agreement of
the Parties with respect to the subject matters therein and supersedes and
replaces all prior or contemporaneous agreements and understandings in oral or
written form.


 
10.3
Severability

Any provision of this Agreement that is invalid or unenforceable due to the laws
and regulations shall be ineffective without affecting in any way the remaining
provisions hereof. The parties hereto shall prepare supplemental agreement as
soon as possible to replace the invalid provision through friendly consultation


 
10.4
Headings

The headings contained in this Agreement are for the convenience of reference
only and shall not in any other way affect the interpretation, explanation or
the meaning of the provisions of this Agreement.


 
10.5
Language and Copies

This Agreement is written in Chinese and English and both the English version
and Chinese version shall have the same effect. This Agreement is executed in 5
copies for each version; each Party holds one and each original copy has the
same legal effect.


 
10.6
Successor


 
7

--------------------------------------------------------------------------------

 


This Agreement shall bind and benefit the successor or the transferee of each
Party.
(Remainder of This Page Intentionally Left Blank)

--------------------------------------------------------------------------------


 
8

--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, the Parties hereof have caused this Agreement to be executed
as of the date first written above.


PARTY A:


Wuhan Kangfu Consulting and Management Corporation


(seal) Company seal imprinted


Legal Representative/Authorized Representative:


(Signature):  /s/ Wu Feng


PARTY B:


Guo Jiafu
(Signature): /s/ Guo Jiafu


Wu Feng
(Signature): /s/ Wu Feng


Mu Xiangju
(Signature):


PARTY C:


Chongqing Jiafu Health Industry Co., Ltd.


(seal) Company seal imprinted


Legal Representative/Authorized Representative:


(Signature):   /s/ Guo Jiafu

 
9

--------------------------------------------------------------------------------

 